Exhibit 2.1 AGREEMENT AND PLAN OF EXCHANGE by and among ATLANTIC GREEN POWER CORPORATION LODESTAR MINING, INCORPORATED, and IAN MCKINNON JANUARY 29, 2010 TABLE OF CONTENTS Page 1. The Share Exchange 1 Plan of Exchange. 1 Effective Time 1 Manner and Basis of Converting Shares. 2 Cash Payment. 2 Stock Purchase. 2 Surrender and Exchange of Certificates 2 Lodestar Common Stock 2 Certificate of Incorporation, By-laws, Directors and Officers 3 Closing. 3 2. Representations and Warranties of AGPC 3 Organization, Standing, Subsidiaries, Etc. 3 Qualification 3 Capitalization 4 List of AGPC Shareholders 4 Corporate Acts and Proceedings 4 Compliance with Laws and Instruments 4 Binding Obligations 4 Broker’s and Finder’s Fees 5 Investment by AGPC Shareholders in Lodestar 5 3. Representations and Warranties of Lodestar. 5 Organization and Standing 5 Corporate Authority 5 Broker’s and Finder’s Fees 5 Capitalization of Lodestar 6 Validity of Shares 6 SEC Reports 6 Governmental Consents 7 Compliance with Laws and Other Instruments 7 Binding Obligations 7 Absence of Undisclosed Liabilities 7 Changes 8 Tax Returns and Audits 8 Litigation 8 Interested Party Transactions 8 Questionable Payments 9 Obligations to or by Stockholders 9 Schedule of Assets and Contracts 9 Employees 10 Disclosure 10 i 4. Representations and Warranties of the Lodestar Stockholder 10 Authority and Qualification of the Lodestar Stockholder 10 Ownership of Lodestar Common Stock 10 Noncontravention 10 Governmental Approvals 11 5. Additional Agreements 11 Access and Information 11 Additional Agreements 12 Publicity 12 Election of Directors; Appointment of Officers 12 6. Conditions of Parties’ Obligations 12 Obligations of Lodestar 12 Obligations of AGPC 13 7. Amendment of Agreement 15 8. Definitions 15 9. Miscellaneous 17 Notices 17 Entire Agreement 18 Expenses 18 Time 18 Severability 18 Successors and Assigns 18 No Third Parties Benefited 18 Counterparts 18 Recitals, Schedules and Exhibits 18 Section Headings and Gender 18 Governing Law 19 ii AGREEMENT AND PLAN OF EXCHANGE THIS AGREEMENT AND PLAN OF EXCHANGE (this “Agreement”) is made and entered into on January 29, 2010, by and among ATLANTIC GREEN POWER CORPORATION, a New Jersey corporation (“AGPC”), LODESTAR MINING, INCORPORATED, a Delaware corporation (“Lodestar”), and IAN MCKINNON (the “Lodestar Stockholder”). W I T N E S S E T H : WHEREAS, the Lodestar Stockholder is the holder of 15,150,000 shares of Lodestar’s common stock, par value $.000001 per share (“Lodestar Common Stock”), which represents 74.81% of the issued and outstanding Lodestar Common Stock; and WHEREAS, the Boards of Directors of AGPC and Lodestar, respectively, have determined that it is fair to and in the best interests of their respective corporations and shareholders/stockholders for the shareholders of AGPC (individually, an “AGPC Shareholder” and, collectively, the “AGPC Shareholders”) to transfer all of their shares of common stock of AGPC, par value $.00001 per share (“AGPC Common Stock”), to Lodestar in exchange for shares of Lodestar Common Stock, upon the terms and subject to the conditions set forth herein (the “Share Exchange”); NOW, THEREFORE, in consideration of the mutual agreements and covenants hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1.The Share Exchange. 1.1Plan of Exchange. Subject to the terms and conditions of this Agreement and the certificate of exchange to be entered into by AGPC and Lodestar (the “Certificate of Exchange”), Lodestar shall acquire all of the issued and outstanding shares of AGPC in accordance with Section 14A:10-13 of the New Jersey Business Corporation Act (the “NJBCA”).At the Effective Time (as such term is hereinafter defined), AGPC shall become the wholly-owned subsidiary of Lodestar. 1.2Effective Time.The Share Exchange shall become effective on the date and at the time the Certificate of Exchange is filed with the Department of Treasury, State of New Jersey in accordance with Section 14A:10-13 of the NJBCA.The time at which the Share Exchange shall become effective as aforesaid is referred to hereinafter as the “Effective Time.” 1 1.3Manner and Basis of Converting Shares. At the Effective Time, each share of AGPC Common Stock that is outstanding immediately prior to the Effective Time shall, by virtue of the Share Exchange and without any action on the part of the holder thereof, be converted into the right to one share of Lodestar Common Stock so that at the Effective Time Lodestar shall be the holder of all of the issued and outstanding shares of AGPC Common Stock. 1.4Cash Payment.
